Exhibit 10.28 DISTRIBUTOR AGREEMENT Here on this 28th day of May, 2006 U.S. Energy Initiatives Corporation (USEIC) a U.S. corporation and Autogas (Asia) LTD registered in Thailand (Greengas NGV) have entered into an agreement for the purpose of distributing the Hybrid Fuel System, dual fuel Diesel/CNG and Diesel LPG Fuel systems. The terms and Conditions of this agreement are defined in the attached appendixes and attached to the document for the purpose of defining the program parameters and limited to the items defined within those documents. As a condition to this Agreement and the rights granted herein throughout, Autogas (Asia) Ltd shall cause for the purchase of a minimum of 500 dual fuel systems prior to December 31, 2006 and shall cause for the purchases of a minimum of 1,000 dual fuel systems by December 31, 2007. MATRIXES OF APPENDIXES A Customer Summary Information G Marketing Program Definition B Program Checklist G1 Marketing Territories C Engine Checklist G2 Annualized Volumes D Freight Agreement G3 Timeline E Warranty Terms G4 Term of Agreement E1 HFS Labor Time Guide G5 Localization Agreement E2 Warranty Process F1 Service Terms and Agreements F2 Service Process This agreement shall be in effect for the terms specified in appendix G4 and subject to all the stipulations of all signed and attached documents which identify all the agreements between the parties subject to this program. The parties hereby have reviewed and acknowledge by their respective signature and agree to all terms of this program. /s/ Robin G Hughes Title: Managing Director Date: May 30, 2006 Robin G. Hughes /s/ Marc Clancy Title: Chief Executive Officer Date: May 30, 2006 Marc Clancy /s/ Title: Date: Roger Toale
